Name: 2002/445/EC,ECSC,Euratom: Decision of the European Parliament of 10Ã April 2002 closing the accounts in respect of the implementation of the general budget of the European Union for the financial year 2000 (Commission)
 Type: Decision
 Subject Matter: accounting;  EU finance;  European construction;  budget
 Date Published: 2002-06-17

 Avis juridique important|32002B04452002/445/EC,ECSC,Euratom: Decision of the European Parliament of 10 April 2002 closing the accounts in respect of the implementation of the general budget of the European Union for the financial year 2000 (Commission) Official Journal L 158 , 17/06/2002 P. 0023 - 0025Decision of the European Parliamentof 10 April 2002closing the accounts in respect of the implementation of the general budget of the European Union for the financial year 2000 (Commission)(2002/445/EC, ECSC, Euratom)THE EUROPEAN PARLIAMENT,- Having regard to the budget of the European Union for the financial year 2000,- Having regard to the revenue and expenditure account and the consolidated balance sheet for the financial year 2000 (SEC(2001) 528 - C5-0234/2001, SEC(2001) 529 - C5-0235/2001, SEC(2001) 531 - C5-0236/2001)(1),- Having regard to the annual report for the financial year 2000 and the special reports of the Court of Auditors, accompanied by the replies of the institutions audited (C5-0617/2001)(2),- Having regard to the Statement of Assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (C5-0617/2001),- Having regard to the Council recommendation of 5 March 2002 (C5-0124/2002),- Having regard to Article 276 of the EC Treaty, Article 78g of the ECSC Treaty and Article 180b of the EAEC Treaty,- Having regard to the Financial Regulation of 21 December 1977, and in particular Article 89 thereof,- Having regard to Rule 93 of and Annex V to its Rules of Procedure,- Having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A5-0103/2002),A. Pursuant: Whereas: to Article 275 of the EC Treaty, responsibility for drawing up the accounts lies with the Commission;1. Notes that the revenue and expenditure authorised for the financial year 2000 amounted to:>TABLE>2. Notes that total revenue breaks down as follows:>TABLE>3. Notes that total expenditure breaks down as follows:>TABLE>4. Notes the following consolidated balance sheet drawn up by the Commission:>TABLE>>TABLE>5. Approves the closure of the accounts for the implementation of the general budget for the financial year 2000;6. Instructs its President to forward this decision to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Investment Bank and to have it published in the Official Journal of the European Communities (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 370, 27.12.2001.(2) OJ C 359, 15.12.2001.